Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
No claims are cancelled.
No claims are withdrawn.
No claims are objected to.
Claims 1-19 are pending.
Claims 1-19 have been examined.
Claims 1 and 11 are independent claims.
Claims 1-19 are rejected.

Priority
As detailed on the 5/27/2020 filing receipt, this application claims priority to as early as 7/07/2017. At this point in examination, all claims have been interpreted as being accorded this priority date., except that, regarding claims 2-6 and 12-15, it is not clear that these claims are properly supported by the priority document(s), and they are interpreted as being accorded to the filing date of 7/09/2018, the actual filing date of the instant application.  For example, regarding these claims, the following recited terms were not found in the priority document(s): "input vectors" including "output probability data" (claim 2), "value test" (claim 3), "low-dimensional classifier" (claim 5), and "sparse autoencoder" (claim 6).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2020, is in compliance with the provisions of 37 CFR 1.97, except as follows:
Document 9 has the first author name misspelled.

Accordingly, the cited references were considered by the examiner, except where lined through.

Drawings
The drawings filed 7/09/2018 have been accepted.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 11, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate. With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made. However equivalent amendments also would be acceptable.
In claim 1, the relationship is unclear between "a plurality of autoencoders" (1st "processing" step) and "an autoencoder" (2nd "processing" step). This issue is further apparent at "the plurality of autoencoders and the autoencoder" in claim 6.  This rejection might be overcome by amending to, for first autoencoders" and "a[[n]] second autoencoder" (2nd "processing" step). For present examination, it is assumed that an amendment will be entered implementing the above suggestion or an equivalent.  Claim 11 is rejected similarly.

In claim 7, it is unclear how to interpret the recited "cumulative." That is, it is unclear what is the value and the step being iterated for the required accumulation. This rejection might overcome by, for example, amending to clarify what is the value and the step required to be iterated for the required accumulation. Claim 16 is rejected similarly. 

In claim 7, it is not clear what is modified by the recited "based on the plurality of b-values," e.g. whether what is modified is the preceding "generating," "functions," etc. This rejection might overcome by, for example, amending to clarify what is intended to be modified. Claim 16 is rejected similarly.

In claim 11, a claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "causes."  MPEP 2173.05(p).II pertains.  This rejection might be overcome by, for example, amending to "memory containing program code that, when executed by at least one of the one or more processors, is configured to[[causes the system to]]:..."  This recitation properly focuses on claimed structure of the memory, program code and system.


Claim Interpretations
Below, unless otherwise noted, each interpretation applies similarly to all instances throughout the claims.
The recited “autoencoder,” e.g. as recited in claim 1, is interpreted as a type of neural network attached form 892).
The recited “imaging output probability data,” e.g. as recited in claim 1, is interpreted as autoencoder output data resulting from an output layer that were generated from magnetic resonance imaging prostate data ([11], [13], [38] of the specification pertain). 
The recited “input vector,” e.g. as recited in claim 1, is interpreted a data structure, for example a one-dimensional list of output probability data as results from the first "processing" step of instant claim 1 ([11-13], [51] of the specification pertain).
The recited “biological output probability data, e.g. as recited in claim 2, is interpreted as probability data comprising any biological, for example as results from the first "processing" step of instant claim 1, which step began with prostate MRI data as input ([30], [64] of the specification pertain).
The recited “biological value test,” e.g. as recited in claim 3, is interpreted as any clinical source of biological data comprising physical indicators based on a patient, for example as results from the prostate MRI data of instant claim 1 ([30], [64] of the specification pertain).
	The recited “softmax regression classifier,” e.g. as recited in claim 5, is interpreted as the output layer component of the disclosed autoencoder algorithm, which can take output layer data processed by an autoencoder and generate prostate cancer diagnostic probability data. In the autoencoder coupled classifier schematic in FIG. 3A, output layer data 304c is processed in the softmax regression classifier 306 to generate a diagnostic probability of prostate cancer, a benign probability 308a, and/or a malignant probability 308b, for a given b-value ([42-43] of the specification pertain).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial exceptions (JEs) to 101 patentability
Claims 1-19 are rejected under 35 U.S.C. (101) because the claimed inventions are not directed to patent eligible subject matter. After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more judicially-recognized exceptions to patentability (JEs), i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature. Below, it is not clear that any element or combination of elements in addition to the JE(s), i.e. an "additional element," either integrates the identified JE(s) into a practical application and/or is a non-conventional additional element, such that it is not clear that any claim is directed to significantly more than the identified JE(s).
MPEP § 2106 organizes JE patentability analysis into Steps: 1; 2A, 1st prong; 2A, 2nd prong; and 2B, as analyzed below. These steps encompass earlier, court-established Bilski / Mayo / Alice questions for analyzing eligibility under 101: Is a claim directed to a statutory category of invention; is a claim directed to a JE, and, if so, does the claim recite significantly more than the JE? The following USPTO website provides further explanation as well as full citations to case law: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: Do the claims fall within a statutory category of invention (MPEP § 2106.03)?
As quoted above, 101 creates four categories of invention: process, machine, manufacture, or composition of matter.
Claim 1 and its dependent claims 2-10, by reciting a “method" and method steps, are interpreted as properly falling within the 101 category of a process. Therefore, the instantly claimed inventions fall into one of the four statutory categories. (Step 1, claims 1-10, yes)
Claim 11 and its dependent claims 12-19, by reciting a “system," "processors" and "memory,” are interpreted as properly falling within the 101 category of a machine. Therefore, the instantly claimed inventions fall into one of the four statutory categories. (Step 1, claims 11-19, yes)

Step 2A, 1st prong: Do the claims recite an abstract idea (MPEP 2106.04.II.A.1 & .04(a))?
 Citing to case law, the MPEP summarizes examples of abstract ideas as mathematical concepts, methods of organizing human activity and mental processes (MPEP 2106.04(a)(2)). 
Mathematical concepts
Again citing to case law, the MPEP further summarizes examples of mathematical concepts as mathematical relationships, mathematical formulas or equations, and mathematical calculations, including examples of analogous mathematical concept JEs (MPEP 2106.04(a)(2).I).
Claims 1 and 11 recite the following steps which are mathematical concepts.  The recited “processing the magnetic resonance imaging prostate data…,” “organizing the plurality of imaging output probability data…,” and “processing the input vector…,” at least recite one or more mathematical relationships, mathematical formulas or equations, and mathematical calculation (MPEP 2106.04(a)(2).I). For example, processing data through autoencoders is a step of performing a series of calculations to extract relevant features representative of the input data organized into an array as input for a calculation to generate probability data. 
 	Mental processes
Again citing to case law, the MPEP defines the mental processes abstract idea as performed in the human mind with examples including observations, evaluations, judgments, and opinions I, including examples of analogous mental process JEs. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform a mental process (MPEP 2106.04(a)(2).III).
Claims 1 and 11 recite the following steps which are mental processes:
The above-identified mathematical processes can be practically performed in the human mind or with pen and paper. This is because all of the steps that fall under mathematical concepts above only require obtaining image data at two b-values to perform the set of calculations to generate a diagnostic probability. 
(Step 2A, 1st prong, abstract ideas, mathematical concepts and mental processes, claims 1 and 11, yes)

Step 2A, 2nd prong: Are any additional elements recited in the claims beyond the identified JEs, and, if present in the claims, do they integrate the JEs into a practical application, taking each claim as a whole (MPEP 2106.04.II.A.2 & .04(d))?
The specification discloses an improvement in the functioning of a computer at [10], but presently no sufficiently complete and persuasive explanation of improvement is clear in the record that or how application of the above-identified JEs results in an improvement to the technology field according to the first consideration at MPEP 2106.04(d)(1). As an example of an explanation of improvement and therefore no JE analogous to the Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a), an explanation might explain that a claim is not directed to a JE by virtue of integration into a practical application.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments 
(Step 2A, 2nd prong, claims 1 and 11, no)

Step 2B: Do the claims recite non-conventional and non-generic arrangement of additional elements in addition the identified JEs (MPEP 2106.05)?
In claims 1 and 11, all elements are part of one or more identified JEs (as described above), except for elements identified here as conventional elements in addition to the above JEs:
The recited “obtaining magnetic resonance imaging prostate data…” step is a conventional element of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Reda (p. 1239, col. 2, para. 3, §3; as cited on the attached “Notice of References Cited” form 892). Data gathering activity for a claimed process generally has been interpreted as conventional, insignificant extra-solution activity as discussed in MPEP 2106.05(g)(3). The addition of conventional, insignificant extra-solution activity does not constitute an inventive concept. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are a nominal or tangential addition to the claim including both pre-solution and post-solution activity as described in MPEP 2106.05(g).
The following are additional elements but also are conventional: “one or more processor” and “memory” are elements to gather and analyze information using conventional techniques as discussed in MPEP 2106.05(a).II
(Step 2B, claim 1 and 11, no) 

Summary and conclusion regarding claims 1 and 11
Summing up the above 101 JE analysis of claims 1 and 11, each viewed as a whole and 

Remaining claims
Claims 2-10 and 12-19 add elements which also are part of the identified JEs for the same reasons described above and therefore do not provide the something significantly more necessary to satisfy 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-19
Claims 1-3 and 6-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reda (as cited on the on the attached “Notice of References Cited” form 892), as evidenced by Wikipedia, "Autoencoder;" by Wikipedia, "Softmax function;" and by Brownlee, Machine Learning Master, "How .

Claim 1 is a method of obtaining and analyzing prostate MRI data to generate a diagnostic probability of prostate cancer.
Regarding the claim 1 obtaining step magnetic resonance imaging prostate data at a plurality of b-values, Reda teaches analysis of “…[diffusion-weighted magnetic resonance imaging] DW-MRI dataset… at different b-values” (p. 1239, §3.1, 2nd para). 
Regarding the claim 1 first processing step of processing the aforementioned data, wherein each of the plurality of autoencoders processes the magnetic resonance imaging prostate data associated with only one of the plurality of b-values, Reda teaches a “cumulative distribution function (CDF)… for the prostate tissues at 7 b-values [are] estimated from MRI images of training sets,” the “CDFs… are considered as global appearance features” (p. 1239, §2.3, 1st para.). The features are inputs to a deep network-based classifier, and “the deep network is trained using greedy layer-wise pre-training based on stacked layers of Nonnegativity-constrained autoencoder (NCAE)” classifiers (p. 1239, §2.3, last para.; §3.2). Reda teaches a “deep network is constructed by stacking the encoding layers of trained NCAE [classifiers], and then fine tuned by constraining negative weights of the output layer (softmax layer) to further improve the classification.” After the training, the CDFs at “7 different b-values [were] chosen to classify the test cases. The outputs of the classifier are the predicted class of the test case with respect to each b-value.” The recited “image probability output data” reads on Reda’s “outputs of the classifier” (p. 1239, §2.3, 1st para.).
Regarding the claim 1 organizing the imaging output probability data into an input vector through an autoencoder to generate a prostate cancer diagnostic probability, a BRI of the recited “input vector” (as described in the above section on claim interpretations) reads on embodiments which are 
Regarding the claim 1 second processing step of processing the input vector through an autoencoder to generate a diagnostic probability of prostate cancer, the Wikipedia entry for "Autoencoder" teaches that a "basic Autoencoder" can include as little as an "Input Layer," "Code" "h," and an "Output Layer," which agrees with the instant specification at [38] disclosing "An autoencoder includes three layers: the input layer, the hidden layer, and the output layer." Thus, a BRI of the recited "autoencoder" reads on Reda's "Majority Voting," in which the inputs to the majority voting are equivalent to an input layer, the inherent voting process is the hidden layer and the output of the majority voting is an output layer. The "Autoencoder" Wikipedia entry also teaches that "The idea of autoencoders has been popular for decades. The first applications date to the 1980s... Their most traditional application was dimensionality reduction..." (emphasis added, Wikipedia, "Autoencoder," 
Similarly, claim 11 recites a "system" claim comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claim 1.  The claim 11 system elements, "processors" and "memory," read on and are inherent in the computational environment of Reda, for example "computer aided" (§4; and entire document).  The art is further applied to those recited steps and elements of claim 11 equivalent to the steps and elements of claim 1 as described above for claim 1.

Claim 2 recites “the input vector further includes biological output probability data,” and a BRI of the recited biological output probability data” reads on the recited “imaging output probability data” in the first processing step of claim 1. The first processing step recites processing, “magnetic resonsance imaging prostate data… to create a plurality of imaging out put probability data.” The resultant imaging output probability data is understood to have been derived from data of a biological origin, and therefore also understood the imaging output probability data includes biological output probability data, which reads on Reda’s, “outputs of the classifier” (p. 1239, §2.3, 1st para.). 
Similarly, claim 3 specifies a biological value test and processing the biological data through a data classifier. BRIs of the recited biological value test and biological data read on the imaging output 
Similarly, claim 12 depends from the recited “system” of claim 11, the system comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claims 1 and 2.  The claim 11 system elements, "processors" and "memory," read on and are inherent in the computational environment of Reda, for example "computer aided" (§4; and entire document).  The art is further applied to those recited steps and elements of claims 11 and 12 equivalent to the steps and elements of claims 1 and 2, respectively, as described above for claims 1 and 2. 
Similarly, claim 13 depends on the recited “system” in claims 11 and 12, the system comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claims 1-3.  The art is applied to the particular steps of claim 13 equivalently to the steps and elements of claim 3 as described above.

Claim 6 recites “a stacked non-negativity constrained sparse autoencoder,” which Reda teaches stacked layers of nonnegativity-constrained autoencoder (p. 1239, §2.3, last para.).
Similarly, claim 15 depends from the recited “system” in claim 11, the system comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claims 1 and 6.  The art is further applied to the additional recited step of claim 15 equivalent to the steps and elements of claim 6 as described above.

Claim 7 recites “determining an intensity-based imaging feature from a magnetic resonance imaging scan,” which Reda teaches a DW-MRI utilizes the random motion of water molecules to ).
Regarding the recited “creating a plurality of intensity-based feature maps from magnetic resonance imaging data based on the plurality of b-values, wherein each of the plurality of intensity-based feature maps is associated with only one of the plurality of b-values,” Reda teaches “apparent diffusion coefficient (ADC) of the segmented prostate volume is mathematically calculated for different b-values” (Abstract).
Regarding the recited “generating magnetic resonance imaging prostate data by applying the plurality of intensity-based feature maps to a plurality of cumulative distribution functions based on the plurality of b-values, wherein each of the plurality of cumulative distribution functions is associated with only one of the plurality of b-values,” Reda teaches the cumulative distribution function (CDF) of the normalized ADC for the prostate tissues at 7 b-values” are estimated from MRI images of training sets. The estimated CDFs of the training sets are considered as “global appearance features distinguishing between benign and malignant cases” (p. 1239, §2.3, 1st and 2nd para.).
Similarly, claim 16 depends from the recited “system” in claim 11, the system comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claims 1 and 7.  The art is further applied to the additional recited step of claim 16 equivalent to the steps and elements of claim 7 as described above.

Claim 8 recites “the magnetic resonance imaging scan is a diffusion-weighted magnetic resonance imaging scan,” which Reda teaches a non-invasive framework for the early diagnosis of prostate cancer from “diffusion-weighted magnetic re[sonance] imaging” (Abstract).
Similarly, claim 17 depends from “system” in claim 11, the system comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in 

Claim 9 recites “the intensity-based imaging feature is an apparent diffusion coefficient,” which Reda teaches DW-MRI utilizes the random motion of water molecules to calculate “an apparent diffusion coefficient, which is an intensity-based feature” (p. 1237, col. 2, para. 1).
Similarly, claim 18 depends from “system” in claim 11, the system comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claims 1 and 9.  The art is further applied to the additional recited step of claim 15 equivalent to the steps and elements of claim 9 as described above.

Claim 10 recites “the plurality of b-values are selected from… 0 s/mm2 to about 700 s/mm2,” which Reda teaches as a range of b-values selected from 0 to 700s/mm2 (p. 1239, §3, 1st para.).
Similarly, claim 19 depends from “system” in claim 11, the system comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claims 1 and 10.  The art is further applied to the additional recited step of claim 15 equivalent to the steps and elements of claim 10 as described above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 4-5
Claims 4-5 are rejected under 35 USC 103 as obvious over Reda as applied to claims 1-3 and 6-19 above and in view of Le (as cited on the attached "Notice of References Cited" form 892).
Regarding claim 4, Reda does not clearly teach a biological value test based at least in part on a test selected from a group consisting of a digital rectal examination, a prostate specific antigen blood test, a needle biopsy, a patient questionnaire, or a histology-based test.
However, Le does teach "Training data preparation" based on "TRUS biopsy-proven" diagnosis of prostate cancer (p. 6503, §"Training data preparation").  Thus, Le teaches the recited processing a biological value test in the form of needle biopsy data through the classifier being trained and then further classifier use of the training data.
Claim 5 recites a “softmax regression classifier” at the second processing step of claim 1, which Reda teaches as a deep network is constructed by stacking encoding layers of trained NCAEs and then fine tuning by constraining negative weights of an "output layer (softmax layer) to further improve the classification" (p. 1239, col. 1, last para.). It would have been prima facie obvious to have substituted or added the "softmax layer" of Reda (Fig. 1, "Step 3"; p. 1239, 1st col., last para. and p. 1239, §3, 1st para.) to the "Majority Voting" of Reda in the second processing step of claim 1. This combining would have been an example of simple substitution of one known element for another to obtain predictable results with a reasonable expectation of success. PHOSITA would have been motivated by the uses of a softmax function, for example normalizing and/or otherwise conditioning the output of a classifier, as exemplified in the uses of the "softmax layer" of Reda as described above.  Repeating application of a softmax layer also would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).

Combining Reda and Le
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the machine learning training and cancer diagnosis teaching of Reda using the related teaching of Le.  As motivation to combine, an advantage taught by Yyy of modifying methods such as those of Reda would have been the teaching of Le that "Current clinical practice for PCa diagnosis typically relies on a prostate-specific antigen (PSA) blood test followed by transrectal ultrasound (TRUS) biopsy, which has been demonstrated to reduce PCa mortality by 20–30%" (§"1. Introduction," 1st para.).  Thus, PHOSITA would have been motivated to modify Reda using the above techniques of Le in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Reda and Le are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Le to the related teaching of Reda. 
Conclusion
No claim is allowed.  This is a non-final action.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 8:30 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached at (571) 272-9047.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Patent submissions may be filed and managed in Patent Center: https://patentcenter.uspto.gov. Information about Patent Center is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions. Assistance from a USPTO Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.G./Examiner, Art Unit 1631  

/G STEVEN VANNI/Primary Examiner, Art Unit 1631